 



Exhibit 10.4
SUMMARY OF DIRECTOR COMPENSATION AND BENEFITS
Non-employee directors of US Airways Group, Inc. (“US Airways Group”) and US
Airways, Inc. (“US Airways”) currently receive the following compensation for
their Board service:
Annual Retainer: $20,000
Annual Committee Chair Retainer (other than Audit): $4,000
Audit Committee Chair Retainer: $10,000
Attendance Fees: $1,000 for each Board or committee meeting attended
2005 Equity Incentive Plan Grants
In accordance with the terms of the 2005 Equity Incentive Plan (the “2005
Plan”), each non-employee director elected or appointed for the first time after
January 1, 2006 receives, on the date of his or her election or appointment to
the Board of Directors, a grant of either (1) 4,125 options exercisable for
shares of US Airways Group’s common stock, with an exercise price based on the
Fair Market Value (as defined in the 2005 Plan) of the common stock on the date
of grant, or (2) if determined by the Board in accordance with the terms of the
2005 Plan, a Stock Bonus Award or Stock Unit Award in an amount not greater than
the number of shares of common stock equal to quotient of (a) the “fair value”
of the grant of 4,125 options, as calculated pursuant to the terms of the 2005
Plan, divided by (b) the Fair Market Value of the common stock on the date of
grant. In September 2007, the Board of Directors determined that all future
initial grants would be in the form of Stock Bonus Awards.
In accordance with the terms of the 2005 Plan, each incumbent non-employee
director receives, following each annual meeting of stockholders occurring after
January 1, 2006, an annual grant of either (1) 4,125 options exercisable for
shares of US Airways Group’s common stock, with an exercise price based on the
Fair Market Value (as defined in the 2005 Plan) of the common stock on the date
of grant, or (2) if determined by the Board in accordance with the terms of the
2005 Plan, a Stock Bonus Award or Stock Unit Award in an amount not greater than
the number of shares of common stock equal to quotient of (a) the “fair value”
of the grant of 4,125 options, as calculated pursuant to the terms of the 2005
Plan, divided by (b) the Fair Market Value of the common stock on the date of
grant. In September 2007, the Board of Directors determined that all future
annual grants would be in the form of Stock Bonus Awards. The annual grant will
not apply if the non-employee director is elected for the first time at the
annual meeting (in which case the individual will instead receive the initial
grant described above). The annual grant will also be subject to pro ration for
directors who have not served the full period since the prior annual meeting, in
accordance with the terms of the 2005 Plan.
Travel Benefits
Non-employee directors and their immediate family members, including children
under the age of 23, as well as a limited number of non-eligible family members
and unrelated persons, are provided free transportation on US Airways, along
with reimbursement for federal and state income taxes in connection with that
travel.
Expense Reimbursement
Non-employee directors will also be reimbursed for all reasonable out-of-pocket
expenses incurred in connection with attendance at meetings upon submission of
receipts.

